Mikoll, J. P.
(dissenting). I respectfully dissent.
Central to the question of the value of the property of claimant Robert E. Faulkner (hereinafter claimant), both before and after the taking, was its size before the taking; specifically, whether it was at least 20,000 square feet and therefore in conformity with zoning requirements. Appraisal reports filed by the parties pursuant to 22 NYCRR 206.21 (b) revealed a discrepancy in the parties’ positions as to the before-taking size of claimants’ parcel. Claimants’ appraisal indicated before-taking size of 22,018 square feet and the State’s appraisal indicated 19,700 square feet. Claimant contended that after the taking of 4,971 square feet, his parcel was rendered nonconforming and his damages were measured accordingly. The State claimed that the parcel was already nonconforming at 19,700 square feet before the taking and its damages were calculated accordingly.
Under these circumstances, the value of the land was inextricably linked to its size before the taking. The testimony and calculations of the State’s witness were clearly offered to establish that the parcel was nonconforming prior to the taking, and that its value was therefore less than claimant advanced. As such, the evidence, although in the form of mathematical calculations, was substantively relevant to the issue of value and as such fell within the purview of 22 NYCRR 206.21 (b). As the material was not filed in compliance therewith, and indeed was only prepared days before the trial, my view is that preclusion was in order pursuant to 22 NYCRR 206.21 (h) (see, Matter of Country Knolls Water Works [Hoffman], 229 AD2d 859, 860; Matter of Brooklyn Union Gas Co. v State Bd. of Equalization & Assessment, 118 AD2d 931, lv dismissed 68 NY2d 883; Matter of W. P. Props. Corp. v Tax Assessor of City of White Plains, 58 AD2d 871, affd 44 NY2d 971).
Moreover, I consider the Court of Claims’ award of damages to be outside the range of values established at trial and not otherwise supported by evidence or adequately explained (see, Donaloio v State of New York, 99 AD2d 335, 338, affd 64 NY2d *801811). Claimants’ expert advanced a before-taking value of $11 per square foot and an after-taking value of $8; he acknowledged that his adjustments and calculations would be different absent the premise upon which they were based, i.e., that the parcel was conforming prior to the taking. The State’s position was that the value was $9.25 per square foot both before and after the taking. The Court of Claims’ value of $9 per square foot was based upon claimants’ after-taking value and the State’s value. Despite its rejection of the integral premise of claimants’ calculations, and disregarding the expert’s testimony that his calculations would be different in that event, the Court of Claims adopted his after-taking value and utilized it in establishing before-taking value. The court’s only explanation for arriving at a figure of $9 per square foot was its general statement that the State’s comparable sales should be accorded greater weight, without indicating any specific adjustments thereto.
For the foregoing reasons, I would reverse and order a new trial. Ordered that the judgment is affirmed, without costs.